                   Case 3:20-cv-01161-MO         Document 6           Filed 07/20/20   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                   IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                     Case No. 3:20-cv-01161-MO
     General,
                                                             DECLARATION OF SHEILA POTTER
                      Plaintiff,

              v.

     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                      Defendants.
              I, Sheila Potter hereby declare:

              1.      I am the Deputy Chief Trial Counsel for the Oregon Department of Justice. I

     make the following statements of my own knowledge.




Page 1 -   DECLARATION OF SHEILA POTTER
           SP3/db5/#10343680
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                   Case 3:20-cv-01161-MO      Document 6             Filed 07/20/20   Page 2 of 3




              2.      An accurate copy of Donald Trump’s June 26 Executive Order on Protecting

     American Monuments, Memorials, and Statues and Combating Recent Criminal Violence is

     attached as Exhibit 1.

              3.      An accurate copy of a written statement by Acting Secretary of the Department of

     Homeland Security Chad Wolf, published online at the Federalist website, is attached as

     Exhibit 2. It may be found online at https://thefederalist.com/2020/07/03/homeland-security-

     chief-to-attack-our-monuments-is-to-attack-america/.

              4.      An accurate copy of an Oregon Public Broadcasting report is attached as
     Exhibit 3. It may be found online at https://www.opb.org/news/article/police-violence-portland-

     protest-federal-officers/.

              5.      An accurate copy of a Willamette Week article is attached as Exhibit 4. It may be

     found online at https://www.wweek.com/news/2020/07/13/president-trump-says-portland-

     protest-was-totally-out-of-control-but-that-the-feds-very-much-quelled-it/.

              6.      The video referenced on page 4 of the Motion for Temporary Restraining Order is

     an attachment to a Twitter post that may be found at

     https://twitter.com/SenJeffMerkley/status/1283852273089683464.

              7.      A copy of the statement by Defendant U.S. Customs and Border Protection issued

     July 17, which appears to respond to the video linked in paragraph 6, is attached as Exhibit 5. It

     may be found at https://www.cbp.gov/newsroom/speeches-and-statements/statement-cbp-

     response-portland-oregon.

              8.      The second video referenced and hyperlinked in the Motion, on page 5, is an

     attachment to a Twitter post that may be found at

     https://twitter.com/RedNationRising/status/1284214152316293121?s=20.

              9.      An accurate copy of an Oregon Public Broadcasting report is attached as

     Exhibit 6. It may be found online at https://www.opb.org/news/article/federal-law-enforcement-

     unmarked-vehicles-portland-protesters/.

Page 2 -   DECLARATION OF SHEILA POTTER
           SP3/db5/#10343680
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                 Case 3:20-cv-01161-MO        Document 6             Filed 07/20/20   Page 3 of 3




              10.     An accurate copy of a Washington Post report is attached as Exhibit 7. It may be

     found online at https://www.washingtonpost.com/national/federal-officials-dismiss-portland-

     leaders-calls-to-leave-city-as-clashes-with-protesters-continue/2020/07/19/ebb7236a-c9f0-11ea-

     91f1-28aca4d833a0_story.html

              I declare under penalty of perjury that the foregoing is true and correct.

              EXECUTED on July 20 , 2020.


                                                            s/ Sheila H. Potter
                                                          SHEILA POTTER




Page 3 -   DECLARATION OF SHEILA POTTER
           SP3/db5/#10343680
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
